Citation Nr: 0319862	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, currently characterized as degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to service 
connection for a left knee disorder, that issue will be 
addressed in the REMAND portion of this decision.

Lastly, at the request of the veteran in the February 1999 
substantive appeal and a July 1999 statement, the veteran was 
scheduled to present testimony at the RO before a hearing 
officer on September 30, 1999.  As the veteran canceled the 
September 1999 hearing, per a September 1999 VA form 119 
(Report of Contact) of record, the hearing was re-scheduled 
for December 16, 1999.  However, in a December 1999 statement 
from the veteran's representative, it was indicated that the 
veteran desired to postpone the December 1999 hearing for a 
later date, without specifying any specific date.  No further 
correspondence has been received in this respect since then.  
As the record does not contain further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, the Board deems the veteran's request for an 
RO hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's right knee disorder is shown to be causally 
or etiologically related to his active service.


CONCLUSION OF LAW

The veteran's right knee disorder, currently characterized as 
degenerative joint disease of the right knee, was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.       

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the August 1998 rating decision, the December 1998 
statement of the case, and the July 2001 supplemental 
statement of the case.  Specifically, the veteran has been 
informed that service connection may be granted for diseases 
which were incurred in or aggravated by active service, or 
which became manifest to a compensable degree within a year 
from service discharge if within the list of presumptive 
diseases.  Additionally, via March 2001 and February 2002 RO 
letters, the veteran was given specific information with 
respect to the VCAA and of the changes in the law pursuant to 
the enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims files, including the appellant's 
service medical records, various private and VA medical 
records, and various VA examination reports, the latest of 
which is dated June 2003.  Furthermore, the appellant has 
been given the opportunity to present testimony during a 
hearing on appeal, but he has declined to take such 
opportunity.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2002). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the service medical evidence shows that in 
January 1961 the veteran was hospitalized after being struck 
by a motor vehicle while walking on the road.  Upon discharge 
from his hospitalization, it was noted that the veteran had 
leg edema controlled by elastic stocking.  Additionally, a 
December 1961 hospitalization summary indicates that he was 
diagnosed with thrombosis of the right knee, deep nervous 
system, but with no fracture found.

A February 1965 VA examination report includes a diagnosis of 
fracture, healed right fibula, middle third; and fracture, 
chip type, medial femoral condyle of the right knee.  And, a 
May 1970 VA examination report notes the veteran complained 
of right leg pain upon long standing.

March 1998 notations from the Dallas VA Medical Center 
indicate that the veteran complained of right leg pain at all 
times, and a diagnosis of degenerative joint disease was 
found.  As well, September 1998 notations confirm a diagnosis 
of mild right knee degenerative joint disease.

A July 2000 statement from T. Ledbetter, M.D., indicates that 
the 1961 in-service injury caused the veteran to have right 
leg thrombosis.  Dr. Ledbetter further noted that as a result 
of chronic phlebitis of the right leg, the veteran's left leg 
symptoms and arthritis appear to have been accelerated.

A September 2000 VA examination report found some type of 
medical problem of the right leg with swelling, and that x-
rays confirmed a fracture of the mid shaft of the right 
fibula.

A December 2000 VA examination report indicates that the 
veteran had a moderate degree of degenerative joint disease 
in both knees, and that a prior examiner found a 5 degree 
flexion contracture of the right knee, which at this time it 
was likely the result of the trauma the veteran sustained in 
1961.  

The report of a January 2001 Magnetic Resonance Imaging (MRI) 
indicates that the right knee presented evidence of partial 
tear or sprain of the anterior cruciate ligament (ACL) with 
associated effusion, degeneration medial meniscus rule out 
small intra meniscal tear, bone bruise medial femoral condyle 
and medial tibial plateau, and chondromalacia of patella.

A February 2002 VA examination report indicates that the 
veteran appeared to have degenerative arthritis of his knees, 
which occurred with wear and tear, specially when working on 
one's feet.  As well, the examiner noted that there was no 
evidence of chronic stasis of his legs which would account 
for any degenerative changes, thus, the veteran's pains were 
related to degenerative arthritis of the wear and tear 
nature.

Records received from the Social Security Administration 
describe the treatment the veteran received for various 
health problems, including his knees, and indicate that his 
primary diagnosis was status post left knee reconstruction.

Lastly, a June 2003 VA examination report indicates that the 
veteran's diagnoses included degenerative joint disease of 
the right knee, moderate and stable; post-phlebitic syndrome 
of the right leg secondary to a right knee injury in 1991, 
currently stable and slightly diminished in severity and in 
degree of symptoms.  More importantly, it was the examiner's 
opinion that the right knee injury and associated post-
phlebitic syndrome were incurred in service.

Upon a review of the evidence, the Board finds that the 
medical evidence supports a grant of the veteran's claim of 
service connection for a right knee disorder.  It is the 
Board's duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this respect, the medical opinions included in 
the December 2000 and June 2003 VA examination reports 
described above, couple with the veteran's in-service 
treatment for injuries sustained in a motor vehicle accident 
in 1961 leading to right knee problems, tend to support the 
conclusion that the claimed right knee disorder, currently 
characterized as degenerative joint disease of the right 
knee, is related to the veteran's active service.

The above medical findings warrant the application of the 
reasonable doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection a right 
knee disorder, currently characterized as degenerative joint 
disease of the right knee, is granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).



ORDER

Service connection for a right knee disorder, currently 
characterized as degenerative joint disease of the right 
knee, is granted.


REMAND

In this case, following receipt of the appellant's case at 
the Board, but prior to the promulgation of a decision 
regarding the issue of entitlement to service connection for 
a left knee disorder, the Board undertook additional 
development of this issue pursuant to the authority then 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  The appellant was 
notified of such development via correspondence in June 2003, 
as required by Rule of Practice 903. 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case must be remanded to the RO for initial 
consideration of the information developed by the Board, 
including but not limited to a June 2003 VA examination 
report.

Lastly, the Board notes that the veteran's claims folder does 
not appear to include documentation that the veteran has 
received notice of the evidence and/or information lacking in 
his case, and of which evidence would be obtained by the 
appellant and/or VA. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue of 
entitlement to service connection for a 
left knee disorder.

2.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the left 
knee disorder.  Provide the appellant 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking service connection for a left 
knee disorder.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



